Exhibit 10.3

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 11, 2013

among

SCHOOL SPECIALTY, INC.

THE GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

      PAGE  

SECTION 1 . Definitions

     1   

SECTION 2 . Guarantees by Guarantors

     9   

SECTION 3 . Grant of Transaction Liens

     12   

SECTION 4 . General Representations and Warranties

     14   

SECTION 5 . Further Assurances; General Covenants

     16   

SECTION 6 . Intellectual Property

     18   

SECTION 7 . Investment Property

     19   

SECTION 8 . Deposit Accounts

     21   

SECTION 9 . Commercial Tort Claims

     22   

SECTION 10 . Transfer of Record Ownership

     22   

SECTION 11 . Right to Vote Securities; Right to Proceeds of Insurance

     23   

SECTION 12 . Certain Cash Distributions

     23   

SECTION 13 . Remedies upon Event of Default

     23   

SECTION 14 . Application of Proceeds

     25   

SECTION 15 . Fees and Expenses; Indemnification

     25   

SECTION 16 . Authority to Administer Collateral

     26   

SECTION 17 . Limitation on Duty in Respect of Collateral

     28   

SECTION 18 . General Provisions Concerning the Agent

     28   

SECTION 19 . Termination of Transaction Liens; Release of Collateral

     29   

SECTION 20 . Additional Guarantors and Grantors

     30   

SECTION 21 . Notices

     30   

SECTION 22 . No Implied Waivers; Remedies Not Exclusive

     30   

SECTION 23 . Successors and Assigns

     30   

SECTION 24 . Amendments and Waivers

     30   

SECTION 25 . Choice of Law

     31   

SECTION 26 . Waiver of Jury Trial

     31   

SECTION 27 . Severability

     31   

SECTION 28 . Intercreditor Agreement

     31   



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1

   Equity Interests in Subsidiaries and Affiliates Owned by Original Grantors

Schedule 2

   Other Investment Property Owned by Original Grantors

Schedule 3

   Material Commercial Tort Claims

EXHIBITS:

 

Exhibit A

   Security Agreement Supplement

Exhibit B

   Notice of Grant of Security Interest in Copyrights

Exhibit C

   Notice of Grant of Security Interest in Patents

Exhibit D

   Notice of Grant of Security Interest in Trademarks

Exhibit E

   Perfection Certificate

Exhibit F

   Issuer Control Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of June 11,
2013, among SCHOOL SPECIALTY, INC., as a Borrower, the other BORROWERS and
GUARANTORS party hereto and BANK OF AMERICA, N.A., as Agent.

WHEREAS, the Borrowers are entering into the Credit Agreement described in
Section 1 hereof, pursuant to which the Borrowers intend to borrow funds for the
purposes set forth therein;

WHEREAS, (i) the Borrowers are willing to secure their obligations under the
Credit Agreement and (ii) the Borrowers and the Guarantors are willing to secure
their respective Secured Bank Product Obligations by granting Liens on their
assets to the Agent as provided in the Security Documents;

WHEREAS, the Borrowers are willing to cause certain of their Subsidiaries to
guarantee the foregoing obligations of the Borrowers and to secure their
guarantee thereof by granting Liens on their assets to the Agent as provided in
the Security Documents;

WHEREAS, the Lenders are not willing to make loans under the Credit Agreement,
the Issuing Bank is not willing to issue Letters of Credit, and the Secured Bank
Product Providers are not willing to provide Bank Products unless (i) the
foregoing obligations of the Borrowers and the Guarantors are secured and
guaranteed as described above and (ii) each guarantee thereof is secured by
Liens on assets of the relevant Guarantor as provided in the Security Documents;
and

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Agent and applied as provided herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein. The rules of construction
specified in Section 1.4 of the Credit Agreement also apply to this Agreement.



--------------------------------------------------------------------------------

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

   UCC

Account

   9-102

Authenticate

   9-102

Certificated Security

   8-102

Chattel Paper

   9-102

Commercial Tort Claim

   9-102

Commodity Account

   9-102

Commodity Customer

   9-102

Deposit Account

   9-102

Document

   9-102

Entitlement Holder

   8-102

Equipment

   9-102

Financial Asset

   8-102 & 103

General Intangibles

   9-102

Instrument

   9-102

Inventory

   9-102

Investment Property

   9-102

Letter-of-Credit Right

   9-102

Money

   1-201

Record

   9-102

Securities Account

   8-501

Securities Intermediary

   8-102

Security

   8-102 & 103

Security Entitlement

   8-102

Supporting Obligations

   9-102

Uncertificated Security

   8-102

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

“Agreement” has the meaning specified in the preamble hereto.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

2



--------------------------------------------------------------------------------

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Agent pursuant to the
Security Documents. When used with respect to a specific Grantor, the term
“Collateral” means all its property on which such a Lien is granted or purports
to be granted.

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.

“Contingent Obligation” means, at any time, any Obligation (or portion thereof)
that is contingent in nature at such time, including any Obligation that is:

(i) an obligation under an agreement relating to Secured Bank Product
Obligations to make payments that cannot be quantified at such time;

(ii) any other obligation (including any guarantee) that is contingent in nature
at such time; or

(iii) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Control” has the meaning specified in UCC Section 8-106, 9-104, 9-105, 9-106 or
9-107, as may be applicable to the relevant Collateral.

“Controlled Deposit Account” means a Deposit Account that is subject to a
Deposit Account Control Agreement.

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Grantor at an office of a Securities Intermediary
located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Grantor, the Agent and such
Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence (excluding any Exclusive Copyright License).

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including

 

3



--------------------------------------------------------------------------------

registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, including those
described in Schedule 1 to any Notice of Grant of Security Interest in
Copyrights, (ii) all renewals of any of the foregoing, (iii) all claims for, and
rights to sue for, past or future infringements of any of the foregoing, and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

“Credit Agreement” means the Loan Agreement dated as of June 11, 2013 among
School Specialty, Inc., the other Borrowers and Guarantors party thereto, the
Lenders party thereto and Bank of America, N.A., as Agent.

“Credit Parties” means the Agent or any other Lender.

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Domestic Subsidiary” means any Subsidiary of any Borrower that is not a Foreign
Subsidiary.

“Equity Interest” means, with respect to any Person, (a) the Capital Stock of
such Person and (b) any Security Entitlement in respect of any Capital Stock of
such Person.

“Excluded Accounts” means the escrow account holding the Prepetition Escrowed
Amounts, the account holding the Fee Claims Reserve Amount and the ABL DIP Cash
Collateral Account.

“Excluded Assets” has the meaning specified in Section 3.

“Excluded Equity Interests” means (i) any Equity Interests of any Foreign
Subsidiary other than a direct Foreign Subsidiary of the Company or a Domestic
Subsidiary, (ii) any voting Equity Interests of a direct Foreign Subsidiary of
the Company or a Domestic Subsidiary in excess of 65% of the Equity Interests of
such Foreign Subsidiary and (iii) any Equity Interests of any Person that is not
a direct Subsidiary of the applicable Grantor.

“Exclusive Copyright License” means any material agreement now or hereafter in
existence granting to any Grantor an exclusive right to use, copy, reproduce,
distribute, prepare derivative works, display or publish any materials on which
a United States Copyright is in existence or may come into existence.

“Grantors” means the Borrowers and the Guarantors.

“Guarantors” means the Borrowers and each Subsidiary listed on the signature
pages hereof under the caption “Guarantors” and each Subsidiary that shall, at
any time after the date hereof, become a “Guarantor” pursuant to Section 20.

 

4



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property and similar proprietary
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

“Intellectual Property Filing” means (i) with respect to any Patent or
Trademark, the filing of the applicable Notice of Grant of Security Interest in
Patents or Notice of Grant of Security Interest in Trademarks with the United
States Patent and Trademark Office, together with an appropriately completed
recordation form, and (ii) with respect to any Copyright or Exclusive Copyright
License, the filing of the applicable Notice of Grant of Security Interest in
Copyrights with the United States Copyright Office, together with an
appropriately completed recordation form.

“Intellectual Property Notice” means a Notice of Grant of Security Interest in
Copyrights, a Notice of Grant of Security Interest in Patents or a Notice of
Grant of Security Interest in Trademarks.

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Agent and the Borrower Agent
shall have approved).

“License” means any Patent License, Trademark License, Copyright License,
Exclusive Copyright License or other license or sublicense agreement relating to
Intellectual Property to which any Grantor is a party.

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $500,000.

“Non-Contingent Obligation” means at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.

“Notice of Grant of Security Interest in Copyrights” means a Notice of Grant of
Security Interest in Copyrights, substantially in the form of Exhibit B (with
any changes that the Agent and the Borrower Agent shall have approved), executed
and delivered by a Grantor in favor of the Agent for the benefit of the Secured
Parties.

 

5



--------------------------------------------------------------------------------

“Notice of Grant of Security Interest in Patents” means a Notice of Grant of
Security Interest in Copyrights, substantially in the form of Exhibit C (with
any changes that the Agent and the Borrower Agent shall have approved), executed
and delivered by a Grantor in favor of the Agent for the benefit of the Secured
Parties.

“Notice of Grant of Security Interest in Trademarks” means a Notice of Grant of
Security Interest in Copyrights, substantially in the form of Exhibit D (with
any changes that the Agent and the Borrower Agent shall have approved), executed
and delivered by a Grantor in favor of the Agent for the benefit of the Secured
Parties.

“Obligor” means the obligor with respect to any Obligation.

“Original Grantor” means any Grantor that grants a Lien on any of its assets
hereunder on the Closing Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Patent License” means any agreement now or hereafter in existence granting to
any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Notice of Grant of Security Interest in Patents, (ii) all reissues, divisions,
continuations, continuations in part, revisions and extensions of any of the
foregoing, (iii) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

“Perfection Certificate” means, with respect to any Grantor, a certificate
substantially in the form of Exhibit E (with any changes that the Agent and the
Borrower Agent shall have approved), completed and supplemented with the
schedules contemplated thereby to the satisfaction of the Agent, and signed by
an officer of such Grantor.

 

6



--------------------------------------------------------------------------------

“Permitted Collateral Liens” means with respect to (a) the Pledged Equity
Interests, Liens imposed by law and Liens granted to the Term Loan Agent to
secure the Term Loan Facility and Liens in connection with the Prepetition
Escrowed Amounts to the extent permitted under the Credit Agreement; (b) the
Accounts, (i) Permitted Liens that arise by operation of law and are junior to
Agent’s Lien on the ABL Priority Collateral securing the Obligations and
(ii) other Permitted Liens that are junior to Agent’s Lien on any ABL Priority
Collateral securing the Obligations pursuant to the Intercreditor Agreement or
another intercreditor agreement satisfactory to Agent containing terms no less
favorable to Lenders in all material respects, taken as a whole, as the terms in
the Intercreditor Agreement, and (b) all other Collateral, Permitted Liens.

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

“Proceeds” means all “proceeds” (as defined in Section 9-102 of the UCC) and
including, in any event, all proceeds of, and all other profits, products, rents
or receipts, in whatever form, arising from the collection, sale, lease,
exchange, assignment, licensing or other disposition of, or other realization
upon, any Collateral, including all claims of the relevant Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Recordable Intellectual Property” means (i) any material Patent issued or
applied for issuance with the United States Patent and Trademark Office,
(ii) any material Trademark registered or applied for registration with the
United States Patent and Trademark Office, (iii) any material Copyright
registered or applied for registration with the United States Copyright Office,
and (iv) any Exclusive Copyright License.

“Related Parties” means with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:

(i) Full Payment of all Non-Contingent Obligations;

(ii) no Contingent Obligation (other than contingent indemnification and expense
reimbursement obligations which are not due and payable and as to which no claim
shall have been asserted) shall remain outstanding; and

(iii) receipt by Agent of Cash Collateral or a written agreement, in each case
reasonably satisfactory to it, protecting Agent and Lenders from the dishonor or
return of any Payment Items previously applied to the Obligations.

 

7



--------------------------------------------------------------------------------

“Secured Agreement”, when used with respect to any Obligation secured hereby,
refers collectively to each instrument, agreement or other document that sets
forth obligations of the Borrowers, obligations of any Subsidiary and/or rights
of the holder with respect to such Obligation.

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Obligations under Section 2 hereof or Section 1 of a Security Agreement
Supplement.

“Secured Parties” means the holders from time to time of the Obligations.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Agent for
the purpose of adding a Subsidiary as a party hereto pursuant to Section 20
and/or adding additional property to the Collateral.

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Deposit Account Control Agreements, the Issuer Control Agreements, the
Securities Account Control Agreements, the Intellectual Property Notices and all
other supplemental or additional security agreements, control agreements or
similar instruments now or hereafter securing (or given with the intent to
secure) any Obligations.

“Term Agent” means Credit Suisse AG, as administrative agent and collateral
agent, and its successors and assigns in such capacities.

“Trademark License” means any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right to use any Trademark.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or

 

8



--------------------------------------------------------------------------------

any political subdivision thereof, including those described in Schedule 1 to
any Notice of Grant of Security Interest in Trademarks, (iv) all renewals of any
of the foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

“Transaction Liens” means the Liens granted by the Grantors under the Security
Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

SECTION 2. Guarantees by Guarantors.

(a) Secured Guarantees. Each Guarantor unconditionally guarantees the full and
punctual payment of each Obligation (other than the Obligations of such
Guarantor) when due (whether at stated maturity, upon acceleration or
otherwise), which guarantees shall constitute a continuing guarantee of payment
and not of collection. If any Borrower or any other Obligor fails to pay any
Obligation punctually when due, each other Guarantor agrees that it will
forthwith on demand pay the amount not so paid at the place and in the manner
specified in the relevant Secured Agreement.

(b) Secured Guarantees Unconditional. The obligations of each Guarantor under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrower, any other Guarantor or Obligor or any other
Person under any Secured Agreement, by operation of law or otherwise (including
by Agent or any Lender);

(ii) the genuineness, validity, regularity, enforceability, subordination or any
future modification of, or change in, any Obligations or any Secured Agreement,
or any other document, instrument or agreement to which any Obligor is or may
become a party or be bound;

 

9



--------------------------------------------------------------------------------

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower, any other Guarantor or
Obligor or any other Person under any Secured Agreement;

(iv) any change in the corporate existence, structure or ownership of any
Borrower, any other Guarantor or Obligor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrower, any other Guarantor or Obligor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of any Borrower, any other Guarantor or Obligor or any other Person
under any Secured Agreement;

(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against any Borrower, any other Guarantor or Obligor, any
Secured Party or any other Person, whether in connection with the Loan Documents
or any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against any Borrower, any
other Guarantor or Obligor or any other Person for any reason of any Secured
Agreement, or any provision of Applicable Law or applicable regulation
purporting to prohibit the payment of any Obligation by any Borrower, any other
Guarantor or Obligor or any other Person; or

(vii) any other act or omission to act or delay of any kind by any Borrower, any
other Guarantor or Obligor, any other party to any Secured Agreement, any
Secured Party or any other Person, or any other circumstance whatsoever that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of or defense of a surety or guarantor to any obligation of
any Guarantor hereunder.

(c) Release of Secured Guarantees. (i) All Secured Guarantees will be released
when all Release Conditions are satisfied. If at any time any payment of a
Obligation is rescinded or must be otherwise restored or returned upon the
insolvency or receivership of any Borrower, any other Obligor or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

(ii) In addition, if any Borrower (other than the Company) or Subsidiary
Guarantor shall (A) cease to be a Subsidiary of the Company or (B) become an
Excluded Subsidiary, in each case as permitted under the Credit Agreement, the
Agent, at the request of the Borrower Agent, shall release such Borrower or
Subsidiary Guarantor from its Secured Guaranty and its other Obligations under
the Loan Documents;

 

10



--------------------------------------------------------------------------------

(iii) Upon any termination of a Secured Guaranty, the Agent will, at the expense
of the relevant Borrower or Subsidiary Guarantor, execute and deliver to the
Borrower Agent such documents as it shall reasonably request to evidence the
termination thereof.

(d) Waiver by Guarantors. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other Guarantor or Obligor or any other Person. Each Guarantor
expressly waives all rights that it may have now or in the future under any
statute, at common law, in equity or otherwise, to compel Agent or Lenders to
marshal assets or to proceed against any Obligor, other Person or security for
the payment or performance of any Obligations before, or as a condition to,
proceeding against such Guarantor. Each Guarantor waives all defenses available
to a surety, guarantor or accommodation co-obligor other than Full Payment of
all Obligations and waives, to the maximum extent permitted by law, any right to
revoke any guaranty of any Obligations as long as it is a Guarantor.

(e) Subrogation. A Guarantor that makes a payment with respect to an Obligation
hereunder shall be subrogated to the rights of the payee against the applicable
Borrower or the applicable Obligor with respect to such payment; provided that
no Guarantor shall enforce any payment by way of subrogation against the
applicable Borrower or the applicable Obligor, or by reason of contribution
against any other guarantor of such Obligation, until all the Release Conditions
have been satisfied.

(f) Stay of Acceleration. If acceleration of the time for payment of any
Obligation by the applicable Borrower or the applicable Obligor is stayed by
reason of the insolvency or receivership of the applicable Borrower or the
applicable Obligor or otherwise, all Obligations otherwise subject to
acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Agent.

(g) Right of Set-Off. In addition to any rights and remedies of the Secured
Parties provided by law, each Secured Party shall have the right, upon any
amount becoming due and payable by any Guarantor hereunder (whether at the
stated maturity, by acceleration or otherwise) to set-off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured at any time held or owing
by such Secured Party or any branch or agency thereof to or for the credit or
the account of such Guarantor. Each Secured Party agrees to promptly notify such
Guarantor and the Agent after any such setoff and application made by such
Secured Party; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11



--------------------------------------------------------------------------------

(h) Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns, and
shall be enforceable by the Agent or the Secured Parties. If all or part of any
Secured Party’s interest in any Obligation is assigned or otherwise transferred,
the transferor’s rights under each Secured Guarantee, to the extent applicable
to the obligation so transferred, shall automatically be transferred with such
obligation.

(i) Limitation on Obligations of Subsidiary Guarantor. The obligations of each
Subsidiary Guarantor under its Secured Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such Secured
Guarantee subject to avoidance under Section 548 of the Bankruptcy Code or any
comparable provisions of applicable law.

(j) Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(e). The provisions of
this Section 2(j) shall in no respect limit the obligations and liabilities of
any Guarantor to the Agent and the Secured Parties, and each Guarantor shall
remain liable to the Agent and the Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

SECTION 3. Grant of Transaction Liens. (a) Each Borrower, in order to secure all
Obligations, and each Guarantor party hereto, in order to secure all
Obligations, including its Obligations under its Secured Guarantee, grants to
the Agent for the benefit of the Secured Parties a continuing security interest
in all the following property of such Borrower or such Guarantor, as the case
may be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

 

12



--------------------------------------------------------------------------------

(vi) all General Intangibles (including (x) any Equity Interests in other
Persons that do not constitute Investment Property and (y) any Intellectual
Property);

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) the Commercial Tort Claims described in Schedule 3;

(xi) all Letter-of-Credit Rights;

(xii) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Grantor
pertaining to any of its Collateral;

(xiii) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xii);

provided that the following property is excluded from the foregoing security
interests (it being understood that such grant will be applicable at such time
as any such property or assets ceases to constitute Excluded Assets): (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, (B) Excluded Equity
Interests, (C) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than any Borrower or Grantor) after giving effect to the
applicable anti-assignment provisions of the UCC, (D) any properties and assets
with respect to which the Agent determines in its good faith judgment that the
costs or other consequences of granting or perfecting a security interest
therein are excessive in view of the benefits to be obtained by the Secured
Parties, (E) any United States intent-to-use Trademark applications to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use Trademark applications under applicable federal law, (F) any real
property, (G) any letter of credit rights to the extent any Grantor is required
by applicable law to apply the proceeds of a drawing of such letter of credit
for a specified purpose, (H) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code, (I) any property to the extent that
the grant of a security interest therein is prohibited by any applicable law or
regulation, requires a consent not obtained of any Governmental Authority
pursuant to any applicable

 

13



--------------------------------------------------------------------------------

law or regulation, or is prohibited by, or would constitute a breach or default
under or would result in the termination, invalidation or abandonment of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, any applicable shareholder or similar
agreement and (J) the Excluded Accounts (the foregoing, collectively, the
“Excluded Assets”), provided that the foregoing limitation in clause (I) shall
not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any asset or right to the extent that
Sections 9-406 and 9-408 of the Uniform Commercial Code as in effect on the date
hereof would permit (and excuse any default or violation resulting therefrom)
the creation of a security interest in such asset or right notwithstanding such
law or regulation or the provision of such contract, license, agreement,
instrument or other document or shareholder or similar agreement prohibiting the
creation of a security interest therein or shall render such provision
unenforceable. Each Grantor shall upon request of the Agent use commercially
reasonable efforts to obtain any such required consent that is reasonably
obtainable, it being understood and agreed that no Grantor shall be required to
obtain any such consent if the Company reasonably determines in its good faith
judgment that the costs of obtaining such consent are excessive in view of the
benefits to be obtained by the Secured Parties thereby.

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Transaction Liens are granted as security only and shall not subject the
Agent or any other Secured Party to, or transfer or in any way affect or modify,
any obligation or liability of any Grantor with respect to any of the Collateral
or any transaction in connection therewith.

SECTION 4. General Representations and Warranties. Each Grantor represents and
warrants that:

(a) Such Grantor (a) is duly organized or formed, as the case may be, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (b) has the requisite power and authority to own and
operate its Property, to lease the Property it operates as lessee and to conduct
the business in which it is currently engaged as it is currently conducted,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification except to the extent
that the failure to so qualify could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Applicable Law except to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(b) With respect to each Original Grantor, Schedule 1 lists all Equity Interests
in Subsidiaries and Affiliates of such Grantor owned by such Grantor as of the
Closing Date. Such Grantor holds all such Equity Interests directly (i.e., not
through a Subsidiary, a Securities Intermediary or any other Person).

(c) With respect to each Original Grantor, Schedule 2 lists, as of the Closing
Date, (i) all Securities owned by such Grantor (except for Excluded Equity
Interests and Securities evidencing Equity Interests in Subsidiaries and
Affiliates of such Grantor) and (ii) all Securities Accounts (other than any one
or more Securities Accounts comprising Financial Assets of less than $250,000 in
the aggregate) to which Financial Assets are credited in respect of which such
Grantor owns Security Entitlements.

(d) As of the Closing Date, such Grantor owns no Commodity Account in respect of
which such Grantor is the Commodity Customer.

(e) All Pledged Equity Interests owned by such Grantor are owned by it free and
clear of any Lien other than (i) Permitted Collateral Liens, (ii) any Liens
permitted by the Term Loan Facility and any other Permitted First Lien Debt; and
(iii) any liens imposed by law. All shares of capital stock included in such
Pledged Equity Interests (including shares of capital stock in respect of which
such Grantor owns a Security Entitlement) have been duly authorized and validly
issued and are fully paid and non-assessable. None of such Pledged Equity
Interests is subject to any option to purchase or similar right of any Person.

(f) Such Grantor has good and marketable title to all its Collateral (subject to
exceptions that are, in the aggregate, not material), free and clear of any Lien
other than Permitted Collateral Liens.

(g) Such Grantor has not performed any acts that are reasonably likely to
prevent the Agent from enforcing any of the provisions of the Security Documents
or that would limit the Agent in any such enforcement. No financing statement,
security agreement, mortgage or similar or equivalent document or instrument
covering all or part of the Collateral owned by such Grantor is on file or of
record in any jurisdiction in which such filing or recording would be effective
to perfect or record a Lien on such Collateral, except financing statements,
mortgages or other similar or equivalent documents with respect to Permitted
Collateral Liens. After the Closing Date, no Collateral owned by such Grantor
will be in the possession or under the Control of any other Person having a
claim thereto or security interest therein, other than a Permitted Collateral
Lien.

(h) The Transaction Liens on all Collateral owned by such Grantor (i) have been
validly created, (ii) will attach to each item of such Collateral on the

 

15



--------------------------------------------------------------------------------

Closing Date (or, if such Grantor first obtains rights thereto on a later date,
on such later date) and (iii) when so attached, will secure all the Obligations,
including the Obligations under its Secured Guarantee, as the case may be.

(i) Such Grantor has delivered a Perfection Certificate to the Agent. With
respect to each Original Grantor, information set forth therein is correct and
complete, in all material respects, as of the Closing Date.

(j) When UCC financing statements describing the Collateral as “all assets” or
“all personal property now existing or hereinafter acquired” or other words to
that effect have been filed in the offices specified in such Perfection
Certificate, the Transaction Liens will constitute perfected security interests
in the Collateral owned by such Grantor to the extent that a security interest
therein may be perfected by filing pursuant to the UCC, prior to all Liens and
rights of others therein except Permitted Collateral Liens. When, in addition to
the filing of such UCC financing statements, the applicable Intellectual
Property Filings have been made with respect to such Grantor’s Recordable
Intellectual Property (including any future filings required pursuant to
Sections 5(a) and 6(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Collateral Liens. Except for (x) the filing of such UCC
financing statements, (y) such Intellectual Property Filings, and (z) additional
Intellectual Property Filings that may be necessary to perfect the Transaction
Liens with respect to such Grantor’s Patents, Trademarks and Copyrights that do
not constitute Recordable Intellectual Property, no registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection (other than in respect
of deposit accounts) or due recordation of the Transaction Liens or for the
enforcement of the Transaction Liens. Notwithstanding anything herein to the
contrary, no Grantor shall take any action to perfect any security interest in
any part of the Collateral under the laws of any jurisdiction outside of the
United States of America.

(k) Such Grantor has taken, and will continue to take, all actions necessary
under the UCC to perfect its interest in any Accounts or Chattel Paper purchased
or otherwise acquired by it, as against its assignors and creditors of its
assignors, except with respect to actions not required to be taken until a
specified period after the Closing Date.

SECTION 5. Further Assurances; General Covenants. Each Grantor covenants as
follows:

(a) Such Grantor will, from time to time, at the Borrowers’ expense, execute,
deliver, file and record any statement, assignment, instrument, document,

 

16



--------------------------------------------------------------------------------

agreement or other paper and take any other action (including any Intellectual
Property Filing but solely with respect to Recordable Intellectual Property))
that from time to time may be necessary or desirable, or that the Agent may
reasonably request, in order to:

(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Grantor’s Collateral;

(ii) in the case of (a) Pledged Deposit Accounts, Pledged Investment Property
and lockboxes associated with any Pledged Deposit Account or Pledged Securities
Accounts, in each case, (x) to which Cash Collateral is deposited or (y) which
is required to be maintained as a Dominion Account pursuant to Section 8.2.4 of
the Credit Agreement and (b) upon the occurrence and during the continuance of
an Event of Default, Pledged Letter-of-Credit Rights, cause the Agent to have
Control thereof (or, solely in the case of lockboxes, control thereof);

(iii) enable the Agent and the other Secured Parties to obtain the full benefits
of the Security Documents; or

(iv) enable the Agent to exercise and enforce any of its rights, powers and
remedies with respect to any of such Grantor’s Collateral.

Such Grantor authorizes the Agent to execute and file such financing statements
or continuation statements in such jurisdictions with such descriptions of
collateral (including “all assets” or “all personal property now existing or
hereinafter acquired” or other words to that effect) and other information set
forth therein as the Agent may deem necessary or desirable for the purposes set
forth in the preceding sentence. Each Grantor also ratifies its authorization
for the Agent to file in any such jurisdiction any initial financing statements
or amendments thereto if filed prior to the date hereof. The Agent is further
authorized to file with the United States Patent and Trademark Office or United
States Copyright Office (or any successor office) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interests granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Agent as secured party. The Borrowers will pay the costs of, or
reasonably incidental to, any Intellectual Property Filings and any recording or
filing of any financing or continuation statements or other documents recorded
or filed pursuant hereto.

(b) Such Grantor shall furnish to the Agent 10 Business Days (or such shorter
period as Agent may agree) prior written notice of any change (1) in its name,
(2) in its jurisdiction of organization or formation, (3) in its identity or
corporate structure or (4) in its federal taxpayer identification number. Such
Grantor agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code

 

17



--------------------------------------------------------------------------------

or otherwise that are required in order for the Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral under the Loan Documents.

(c) If any of its Collateral is in the possession or control of a warehouseman,
bailee or agent at any time, such Grantor will, upon the request of the Agent:
(i) notify such warehouseman, bailee or agent of the relevant Transaction Liens,
(ii) instruct such warehouseman, bailee or agent to hold all such Collateral for
the Agent’s account subject to the Agent’s instructions (which shall permit such
Collateral to be removed by such Grantor in the ordinary course of business
until the Agent notifies such warehouseman, bailee or agent that an Event of
Default has occurred and is continuing), (iii) cause such warehouseman, bailee
or agent to Authenticate a Record acknowledging that it holds possession of such
Collateral for the Agent’s benefit and (iv) make such Authenticated Record
available to the Agent.

(d) Such Grantor will promptly upon request, provide to the Agent all
information and evidence concerning such Grantor’s Collateral that the Agent may
reasonably request from time to time to enable it to enforce the provisions of
the Security Documents.

(f) Except as permitted under the Credit Agreement, each Grantor shall defend
its title to Collateral and the Agent’s Liens therein against all Persons,
claims and demands, except Permitted Collateral Liens.

SECTION 6. Intellectual Property. Each Grantor covenants as follows:

(a) On the Closing Date (in the case of an Original Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Grantor), such Grantor will sign and deliver to the Agent
Intellectual Property Notices with respect to all Recordable Intellectual
Property then owned by it; provided that the Original Grantors shall only be
required to deliver Intellectual Property Notices with respect to Exclusive
Copyright Licenses included in the Recordable Intellectual Property by the date
specified for the delivery thereof in Schedule 10.1.15 to the Credit Agreement.
Within 45 calendar days after the last day of each fiscal quarter thereafter, it
will sign and deliver to the Agent an appropriate Intellectual Property Notice
covering any Recordable Intellectual Property owned by it on the last day of
such fiscal quarter that is not covered by any previous Intellectual Property
Notice so signed and delivered by it. In each case, it will, within 45 calendar
days after the last day of each such fiscal quarter, make all Intellectual
Property Filings necessary to record the Transaction Liens on such Recordable
Intellectual Property.

(b) Such Grantor will notify the Agent within 45 days after the last day of the
fiscal quarter in which it learns that any application or registration relating
to any Intellectual Property owned by it may become abandoned, or of any

 

18



--------------------------------------------------------------------------------

adverse, final and non-appealable determination (including any final,
non-appealable adverse determination in the United States Copyright Office, the
United States Patent and Trademark Office or any court) regarding such Grantor’s
ownership of such Intellectual Property, its right to register or patent the
same, or its right to keep and maintain the same, in each case of the foregoing,
except to the extent that the loss of such Intellectual Property would not
reasonably be expected to have a Material Adverse Effect. If any of such
Grantor’s rights to any Intellectual Property are materially infringed or
misappropriated by a third party and such infringement or misappropriation would
be reasonably expected to have a Material Adverse Effect, such Grantor will
notify the Agent within 45 calendar days after it learns thereof and will,
unless such Grantor shall reasonably determine that such action would be of
negligible value, economic or otherwise, promptly take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property.

(c) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon the request of the Agent therefor, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Exclusive Copyright License and each material Copyright License, Patent
License and Trademark License under which such Grantor is the licensee to effect
the assignment of all such Grantor’s right, title and interest thereunder to the
Agent, for the ratable benefit of the Secured Parties, or its designee.

SECTION 7. Investment Property. Each Grantor represents, warrants and covenants
as follows:

(a) Certificated Securities. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Grantor), such Grantor will deliver to the
Agent as Collateral hereunder all certificates representing Pledged Certificated
Securities then owned by such Grantor. Thereafter, whenever such Grantor
acquires any other certificate representing a Pledged Certificated Security,
such Grantor will promptly (and in any event within 10 Business Days) deliver
such certificate to the Agent as Collateral hereunder. The provisions of this
subsection are subject to the limitation in Section 7(j) in the case of voting
Equity Interests in a Foreign Subsidiary.

(b) [Reserved.]

(c) Security Entitlements. On the Closing Date (in the case of an Original
Grantor) or the date on which it signs and delivers its first Security Agreement
Supplement (in the case of any other Grantor), such Grantor will, with respect
to each Security Entitlement then owned by it with respect to Financial Assets
credited to either (i) a Securities Account containing Cash Collateral and
(ii) any Securities Account which is required to be maintained as a Dominion

 

19



--------------------------------------------------------------------------------

Account pursuant to Section 8.2.4 of the Credit Agreement, enter into (and cause
the relevant Securities Intermediary to enter into) a Securities Account Control
Agreement in respect of such Security Entitlement and the Securities Account to
which the underlying Financial Asset is credited and will deliver such
Securities Account Control Agreement to the Agent (which shall enter into the
same). Thereafter, whenever such Grantor acquires any other Security Entitlement
with respect to Financial Assets credited to either (i) a Securities Account
containing Cash Collateral or (ii) any Securities Account which is required to
be maintained as a Dominion Account pursuant to Section 8.2.4 of the Credit
Agreement, promptly (and in any event within 10 Business Days) cause the
underlying Financial Asset to be credited to a Controlled Securities Account.

(d) Perfection as to Certificated Securities. Subject to Section 28 hereof, when
such Grantor delivers the certificate representing any Pledged Certificated
Security owned by it to the Agent and complies with Section 7(h) in connection
with such delivery, (i) the Transaction Lien on such Pledged Certificated
Security will be perfected, subject to no prior Liens or rights of others (other
than Permitted Collateral Liens), (ii) the Agent will have Control of such
Pledged Certificated Security and (iii) assuming the Agent does not have notice
of any adverse claim to such Perfected Certificated Security (it being
understood and agreed that as of the Closing Date, the Agent does not have
notice of any adverse claim to such Perfected Certificated Security other than
Term Agent’s claim under the Security Documents (as defined in the Term Loan
Agreement)), the Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof.

(e) [Reserved.]

(f) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Grantor is credited to a
Controlled Securities Account, (i) the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Collateral Liens), (ii) the Agent will have Control of such Security
Entitlement and (iii) assuming the Agent acquires its Security Entitlement with
respect thereto without notice of any adverse claim thereto (it being understood
and agreed that as of the Closing Date, the Agent does not have notice of any
adverse claim to such Security Entitlement), no action based on an adverse claim
to such Security Entitlement or such Financial Asset, whether framed in
conversion, replevin, constructive trust, equitable lien or other theory, may be
asserted against the Agent or any other Secured Party.

(g) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Grantor, and all Pledged Securities Accounts to which
the related Financial Assets are credited, the related Securities Account
Control Agreement will provide that the Securities Intermediary’s jurisdiction
(determined as provided in UCC Section 8-110(e)) will at all times be located in
the United States.

 

20



--------------------------------------------------------------------------------

(h) Delivery of Pledged Certificates. All certificates representing Pledged
Certificated Securities, when delivered to the Agent, will be in suitable form
for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, with signatures appropriately guaranteed, all
in form and substance reasonably satisfactory to the Agent.

(i) Communications. Upon the reasonable request of the Agent, each Grantor will
promptly give to the Agent copies of any notices and other communications
received by it with respect to (i) Pledged Securities registered in the name of
such Grantor or its nominee and (ii) Pledged Security Entitlements as to which
such Grantor is the Entitlement Holder; provided that, with respect to any such
notice or other communication that could reasonably be expected to adversely
affect the security interest of the Agent in such Pledged Securities or Pledged
Securities Entitlements granted hereunder or the perfection thereof, the Agent
shall be deemed to have made such request on the last day of each fiscal quarter
of the Company.

(j) Foreign Subsidiaries. A Grantor will not be obligated to comply with the
provisions of this Section at any time with respect to any voting Equity
Interest in a Foreign Subsidiary if and to the extent (but only to the extent)
that such voting Equity Interest is excluded from the Transaction Liens at such
time pursuant to the definition of “Excluded Equity Interests” and/or the
comparable provisions of one or more Security Agreement Supplements.

(k) Certification of Limited Liability Company and Partnership Interests. Any
limited liability company and any partnership controlled by any Grantor shall
either (a) not include in its operative documents any provision that any Equity
Interests in such limited liability company or such partnership be a “security”
as defined under Article 8 of the Uniform Commercial Code, or (b) certificate
any Equity Interests in any such limited liability company or such partnership.
To the extent an interest in any limited liability company or partnership
controlled by any Grantor and pledged hereunder is certificated or becomes
certificated, each such certificate shall be delivered to the Agent pursuant to
Section 7(a) and such Grantor shall fulfill all other requirements under
Section 7 applicable in respect thereof.

SECTION 8. Deposit Accounts. Each Grantor represents, warrants and covenants as
follows:

(a) All cash owned by such Grantor shall be deposited, upon or promptly after
receipt thereof, in one or more Controlled Deposit Accounts or an account that
would be not be required to be maintained as a Dominion Account pursuant to
Section 8.2.4 of the Credit Agreement immediately after such deposit.

 

21



--------------------------------------------------------------------------------

(b) In respect of each Controlled Deposit Account, the related Deposit Account
Control Agreement will provide that the Depositary Bank’s jurisdiction
(determined as provided in UCC Section 9-304) will at all times be a
jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c) So long as the Agent has Control of a Controlled Deposit Account, the
Transaction Lien on such Controlled Deposit Account will be perfected, subject
to no prior Liens or rights of others (except (x) the Depositary Bank’s right to
deduct its normal operating charges and any uncollected funds previously
credited thereto, (y) Permitted Collateral Liens and (z) as provided in the
Intercreditor Agreement).

SECTION 9. Commercial Tort Claims. Each Grantor represents, warrants and
covenants as follows:

(a) In the case of an Original Grantor, Schedule 3 accurately describes, with
the specificity required to satisfy Official Comment 5 to UCC Section 9-108,
each Material Commercial Tort Claim with respect to which such Original Grantor
is the claimant as of the Closing Date. In the case of any other Grantor,
Schedule 3 to its first Security Agreement Supplement will accurately describe,
with the specificity required to satisfy said Official Comment 5, each Material
Commercial Tort Claim with respect to which such Grantor is the claimant as of
the date on which it signs and delivers such Security Agreement Supplement.

(b) If any Grantor acquires a Material Commercial Tort Claim after the Closing
Date (in the case of an Original Grantor) or the date on which it signs and
delivers its first Security Agreement Supplement (in the case of any other
Grantor), such Grantor will promptly (and in any event within 10 Business Days)
sign and deliver to the Agent a Security Agreement Supplement granting a
security interest in such Commercial Tort Claim (which shall be described
therein with the specificity required to satisfy said Official Comment 5) to the
Agent for the benefit of the Secured Parties.

SECTION 10. Transfer of Record Ownership. At any time when an Event of Default
shall have occurred and be continuing, the Agent may (and to the extent that
action by it is required, the relevant Grantor, if directed to do so by the
Agent, will as promptly as practicable) cause each of the Pledged Securities (or
any portion thereof specified in such direction) to be transferred of record
into the name of the Agent or its nominee. Each Grantor will take any and all
actions reasonably requested by the Agent to facilitate compliance with this
Section. If the provisions of this Section are implemented, Error! Reference
source not found. shall not thereafter apply to any Pledged Security that is
registered in the name of the Agent or its nominee. The Agent will promptly give
to the relevant Grantor copies of any notices and other communications received
by the Agent with respect to Pledged Securities registered in the name of the
Agent or its nominee.

 

22



--------------------------------------------------------------------------------

SECTION 11. Right to Vote Securities; Right to Proceeds of Insurance. (a) Unless
an Event of Default shall have occurred and be continuing, each Grantor shall
have the right, from time to time, to vote and to give consents, ratifications
and waivers with respect to any Pledged Security owned by it and the Financial
Asset underlying any Pledged Security Entitlement owned by it, and the Agent
will, upon receiving a written request from such Grantor, deliver to such
Grantor or as specified in such request such proxies, powers of attorney,
consents, ratifications and waivers in respect of any such Pledged Security that
is registered in the name of the Agent or its nominee or any such Pledged
Security Entitlement as to which the Agent or its nominee is the Entitlement
Holder, in each case as shall be specified in such request and be in form and
substance satisfactory to the Agent.

(b) If an Event of Default shall have occurred and be continuing, upon written
notice thereof to the Borrower Agent, the Agent shall have the exclusive right
to the extent permitted by law to vote, to give consents, ratifications and
waivers and to take any other action with respect to the Pledged Investment
Property, the other Pledged Equity Interests and the Financial Assets underlying
the Pledged Security Entitlements, with the same force and effect as if the
Agent were the absolute and sole owner thereof, and each Grantor shall take all
such action as the Agent may reasonably request from time to time to give effect
to such right.

SECTION 12. Certain Cash Distributions. Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided herein and in the Credit Agreement. Funds held
in any Collateral Account (other than any Cash Collateral Account) may, until
withdrawn, be invested and reinvested in such Cash Equivalents as the relevant
Grantor shall request from time to time; provided that if a Cash Dominion
Trigger Period or an Event of Default shall have occurred and be continuing, the
Agent may select such Cash Equivalents.

SECTION 13. Remedies upon Event of Default. (a) If an Event of Default shall
have occurred and be continuing, the Agent may exercise (or cause its sub-agents
to exercise) any or all of the remedies available to it (or to such sub-agents)
under the Loan Documents.

(b) Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Agent may exercise on behalf of the
Secured Parties all the rights of a secured party under the UCC (whether or not
in effect in the jurisdiction where such rights are exercised) with respect to
any Collateral and, in addition, the Agent may, without being required to give
any notice, except as herein provided or as may be required by mandatory
provisions of law, sell or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Agent’s offices or elsewhere, for cash, on
credit or for future delivery, at such

 

23



--------------------------------------------------------------------------------

time or times and at such price or prices and upon such other terms as the Agent
may deem commercially reasonable, irrespective of the impact of any such sales
on the market price of the Collateral. To the maximum extent permitted by
applicable law, any Secured Party may be the purchaser of any or all of the
Collateral at any such sale and the Agent (as administrative agent for and
representative of the Secured Parties), for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, shall be entitled to use and apply all
of any part of the Obligations as a credit on account of the purchase price of
any Collateral payable at such sale. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid to the Agent or such officer
or be answerable in any way for the misapplication thereof. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay or appraisal that it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. The Agent shall not be obliged to make any sale of
Collateral regardless of notice of sale having been given. The Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the maximum extent permitted by
law, each Grantor hereby waives any claim against any Secured Party arising
because the price at which any Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if the Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. The Agent may disclaim any warranty, as to
title or as to any other matter, in connection with such sale or other
disposition, and its doing so shall not be considered adversely to affect the
commercial reasonableness of such sale or other disposition.

(c) If the Agent sells any of the Collateral upon credit, the Grantors will be
credited only with payment actually made by the purchaser, received by the Agent
and applied in accordance with Section 14 hereof. In the event the purchaser
fails to pay for the Collateral, the Agent may resell the same, subject to the
same rights and duties set forth herein.

(d) Notice of any such sale or other disposition shall be given as required by
Applicable Law. Each Grantor hereby agrees that 10 days’ written notice of any
proposed sale or other disposition of Collateral by Agent shall be reasonable.

(e) For the purpose of enabling the Agent to exercise rights and remedies under
this Agreement at such time as the Agent shall be lawfully

 

24



--------------------------------------------------------------------------------

entitled to exercise such rights and remedies, each Grantor hereby grants to the
Agent a license (exercisable without payment of royalty or other compensation to
the Grantors and subject to any prior rights granted by such Grantor to third
parties), to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs (solely to
the extent permitted by the relevant licenses therefor) used for the compilation
or printout thereof; provided, however, that any trademarks or service marks
licensed pursuant to the foregoing may be used only in connection with goods and
services of similar type and similar or greater quality than those theretofore
sold by such Grantor under such trademark or service mark. The use of such
license by the Agent may be exercised only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license or
sublicense entered into by the Agent in accordance herewith shall be binding
upon each Grantor notwithstanding any subsequent cure of an Event of Default.

SECTION 14. Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, (a) if an Event of Default shall have occurred and be continuing, the
Agent may apply (i) any cash held in the Collateral Accounts and (ii) the
proceeds of any sale or other disposition of all or any part of the Collateral
to the Obligations, which application shall be made in accordance with
Section 5.5.2 of the Credit Agreement.

(b) In making the payments and allocations required by this Section, the Agent
may rely upon information supplied to it pursuant to Section 18(c). All
distributions made by the Agent pursuant to this Section shall be final (except
in the event of manifest error) and the Agent shall have no duty to inquire as
to the application by any Secured Party of any amount distributed to it.

SECTION 15. Fees and Expenses; Indemnification. (a) All expenses of protecting,
storing, warehousing, insuring, handling, maintaining and shipping any
Collateral, all Taxes payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by Agent to any Person to
realize upon any Collateral, shall be borne and paid by the Grantors. The
Borrowers will forthwith upon demand pay to the Agent:

(i) the amount of any taxes that the Agent may have been required to pay by
reason of the Transaction Liens or to free any Collateral from any other Lien
thereon;

(ii) the amount of any reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, execution and
administration of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or

 

25



--------------------------------------------------------------------------------

therewith, and the consummation and administration of the Transactions,
including, without limitation, the reasonable fees, charges and disbursements of
a single counsel to the Agent and Lenders (which shall be selected by the Agent)
and, if applicable, one special or local counsel in each applicable
jurisdiction, as appropriate and, in the case of a conflict of interest, Secured
Parties may engage and be reimbursed for additional counsel; and

(iii) the amount required to pay or reimburse each Secured Party, the Agent and
each Lead Arranger for all its reasonable costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any such other documents, including, without limitation, the
fees and disbursements of one counsel selected by the Agent and, at any time
after and during the continuance of an Event of Default, of one counsel to the
Lenders and, if applicable, special or local counsel in each applicable
jurisdiction, as appropriate, and, in the case of a conflict of interest,
Secured Parties may engage and be reimbursed for additional counsel, as
appropriate.

Any such amount not paid to the Agent on demand will bear interest for each day
thereafter until paid at the Default Rate.

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Security
Documents, the Borrowers will pay such tax and provide any required tax stamps
to the Agent or as otherwise required by law.

(c) The Borrowers shall indemnify each of the Secured Parties, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) in accordance with Section 14.2 of the Credit
Agreement.

SECTION 16. Authority to Administer Collateral. Each Grantor irrevocably
appoints the Agent (and all Persons designated by the Agent) as its true and
lawful attorney (and agent in fact), with full power of substitution, in its
name or in the name of such Grantor, any Secured Party or otherwise, for the
sole use and benefit of the Secured Parties, but at the Borrowers’ sole cost and
expense, to the extent permitted by law and without notice, to exercise, at any
time and from time to time, all or any of the following powers with respect to
all or any of such Grantor’s Collateral:

(i) endorse a Grantor’s name on any proceeds of Collateral (including proceeds
of insurance) that come into Agent’s possession or control; or

(ii) during the continuance of any Event of Default:

(A) notify any Account Debtors of the assignment of their Accounts, demand and
enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Accounts;

 

26



--------------------------------------------------------------------------------

(B) demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(C) settle, adjust, modify, compromise, compound, discharge, release, prosecute
or defend any Accounts or other Collateral or any action or proceeding with
respect thereto,

(D) collect, liquidate and receive balances in Pledged Deposit Accounts or
Pledged Securities Accounts, and take control, in any manner, of proceeds of
Collateral;

(E) prepare, file and sign a Grantor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document;

(F) receive, open and dispose of mail addressed to a Grantor, and notify postal
authorities to deliver any such mail to an address designated by Agent;

(G) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;

(H) use a Grantor’s stationery and sign its name to verifications of Accounts
and notices to Account Debtors;

(I) use information contained in any data processing, electronic or information
systems relating to Collateral;

(J) make and adjust claims under insurance policies;

(K) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Grantor is a beneficiary;

(L) sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Agent were the absolute owner
thereof,

 

27



--------------------------------------------------------------------------------

(M) extend the time of payment of any or all thereof and to make any allowance
or other adjustment with reference thereto; and

(N) take all other actions as Agent deems appropriate to fulfill any Grantor’s
obligations under the Loan Documents.

SECTION 17. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Agent will have no
duty as to any Collateral in its possession or control or in the possession or
control of any sub-agent or bailee or any income therefrom or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Agent in good faith,
except to the extent that such liability arises from the Agent’s gross
negligence or willful misconduct.

SECTION 18. General Provisions Concerning the Agent.

(a) The Agent. The provisions of Section 12 of the Credit Agreement shall inure
to the benefit of the Agent, and shall be binding upon all Grantors and all
Secured Parties, in connection with this Agreement and the other Security
Documents. Without limiting the generality of the foregoing, (i) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default has occurred and is continuing, (ii) the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Security Documents that the Agent is required in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 14.1 of the Credit
Agreement), and (iii) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information relating to any Grantor that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be responsible for the
existence, genuineness or value of any Collateral or for the validity,
perfection, priority or enforceability of any Transaction Lien, whether impaired
by operation of law or by reason of any action or omission to act on its part
under the Security Documents. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 14.1 of the Credit Agreement) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Event of Default unless and until written
notice thereof is given to the Agent by the Borrowers or a Secured Party.

 

28



--------------------------------------------------------------------------------

(b) Sub-Agents and Related Parties. The Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more employees and
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. The exculpatory provisions of Section 17 and this Section shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities as well as activities of the Agent. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

(c) Information as to Obligations and Actions by Secured Parties. For all
purposes of the Security Documents, including determining the amounts of the
Obligations and whether an Obligation is a Contingent Obligation or not, or
whether any action has been taken under any Secured Agreement, the Agent will be
entitled to rely on information from (i) its own records for information as to
the Credit Parties, their Obligations and actions taken by them, (ii) any
Secured Party for information as to its Obligations and actions taken by it, to
the extent that the Agent has not obtained such information from its own
records, and (iii) the Borrowers, to the extent that the Agent has not obtained
information from the foregoing sources.

(d) Refusal to Act. The Agent may refuse to act on any notice, consent,
direction or instruction from any Secured Parties or any agent, trustee or
similar representative thereof that, in the Agent’s opinion, (i) is contrary to
law or the provisions of any Security Document, (ii) may expose the Agent to
personal liability or (iii) is unduly prejudicial to Secured Parties not joining
in such notice, consent, direction or instruction.

SECTION 19. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor shall terminate when its Secured
Guarantee is released pursuant to Section 2(c).

(b) The Transaction Liens granted by the Borrowers shall terminate when all the
Release Conditions are satisfied.

(c) Notwithstanding the foregoing, the Transaction Liens with respect to
property of the Company or any Guarantor securing the Obligations will be
automatically released, in whole or in part, to the extent permitted in
Section 12.2.1 of the Credit Agreement.

 

29



--------------------------------------------------------------------------------

(d) Upon any termination of a Transaction Lien or release of Collateral, the
Agent will, at the expense of the relevant Grantor, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
termination of such Transaction Lien or the release of such Collateral, as the
case may be, and will duly assign and transfer to such Grantor any such
Collateral that may be in the possession of the Agent and has not theretofore
been sold or otherwise applied or released pursuant to this Agreement.

SECTION 20. Additional Guarantors and Grantors. Any Subsidiary may and to the
extent required by Section 10.2.14 of the Credit Agreement, shall become a party
hereto by signing and delivering to the Agent a Security Agreement Supplement,
whereupon such Subsidiary shall become a “Guarantor” and a “Grantor” as defined
herein.

SECTION 21. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with subsection 14.3 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Grantor other than the Borrowers, shall be given to it in care of the
Borrowers.

SECTION 22. No Implied Waivers; Remedies Not Exclusive. No failure to exercise
and no delay in exercising, on the part of any party hereto, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. Without limiting
the generality of the foregoing, the making of the Loan shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the Agent
or any Lender may have had notice or knowledge of such Default or Event of
Default at the time. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

SECTION 23. Successors and Assigns. This Agreement is for the benefit of the
Agent and the Secured Parties. If all or any part of any Secured Party’s
interest in any Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Grantors and their respective successors and
assigns.

SECTION 24. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Agent, with the consent
of such Lenders as are required to consent thereto under subsection 14.1 of the
Credit Agreement. No such waiver, amendment or modification shall (i) be binding
upon any Grantor, except with its written consent, or (ii) affect the

 

30



--------------------------------------------------------------------------------

rights of a Secured Party (other than a Lender) hereunder more adversely than it
affects the comparable rights of the Lenders hereunder, without the consent of
such Secured Party.

SECTION 25. Choice of Law. This Agreement and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the Transactions shall be
construed in accordance with and governed by the law of the State of New York,
without giving effect to any conflict of law principles that result in the
application of laws of another jurisdiction.

SECTION 26. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY SECURITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 27. Severability. Any provision of any Security Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 28. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder, in
each case, with respect to the Collateral are subject to the limitations and
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement with
respect to the Collateral, the terms of the Intercreditor Agreement shall govern
and control; provided that the Intercreditor Agreement shall not be construed,
by its terms, to modify any security interest granted pursuant to Section 3
hereof. To the extent that any “Term Priority Collateral” (as defined in the
Intercreditor Agreement) is required pursuant to the terms of this Agreement to
be delivered to the Agent, so long as the Intercreditor Agreement is in effect,
delivery of such Term Priority Collateral (as defined in, and pursuant to the
terms of, the Intercreditor Agreement) to the Term Agent shall be deemed to
satisfy such requirement.

 

31



--------------------------------------------------------------------------------

[SIGNATURES FOLLOW]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCHOOL SPECIALTY, INC.  

 

  Name:   Title: CALIFONE INTERNATIONAL, INC. By:  

 

  Name:   Title: CLASSROOMDIRECT.COM, LLC By:  

 

  Name:   Title: CHILDCRAFT EDUCATION CORP. By:  

 

  Name:   Title: DELTA EDUCATION, LLC By:  

 

  Name:   Title:

 

33



--------------------------------------------------------------------------------

SPORTIME, LLC By:  

 

  Name:   Title: PREMIER AGENDAS, INC. By:  

 

  Name:   Title: BIRD-IN-HAND WOODWORKS, INC. By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

34



--------------------------------------------------------------------------------

SCHEDULE 1

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

 

Issuer

   Jurisdiction
of
Organization    Owner of
Equity Interest    Percentage
Owned    Number of
Shares or
Units                                                                           
                                

 

S-1-1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY ORIGINAL GRANTORS

(as of the Closing Date)

PART 1 — Securities

 

Issuer

   Jurisdiction
of
Organization    Owner of Securities    Amount
Owned    Type of
Security                                                                        

PART 2 — Securities Accounts

The Original Grantors own Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

 

Owner

   Securities
Intermediary    Account Number                                    

SCHEDULE 3

MATERIAL COMMERCIAL TORT CLAIMS

Describe each existing Material Commercial Tort Claim with the specificity
required to satisfy Official Comment 5 to UCC Section 9-108.

 

S-3-1



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

SECURITY AGREEMENT SUPPLEMENT

SECURITY AGREEMENT SUPPLEMENT dated as of             ,         , between [NAME
OF GRANTOR] (the “Grantor”) and BANK OF AMERICA, N.A., as Agent.

WHEREAS, School Specialty, Inc. (the “Company”), the subsidiaries of Company
party thereto as Borrowers (together with Company, collectively, the
“Borrowers”), the other Guarantors party thereto and Bank of America, N.A., as
Agent are parties to a Guarantee and Collateral Agreement dated as of June 11,
2013 (as heretofore amended and/or supplemented, the “Security Agreement”) under
which each Borrower secures all Obligations (as defined therein) and the
Guarantors guarantee the Obligations and secure their respective guarantees
thereof;

WHEREAS, [name of Grantor] desires to become [is] a party to the Security
Agreement as a Guarantor and Grantor thereunder; and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Secured Guarantee.1 The Grantor unconditionally guarantees the full and
punctual payment of each Obligation when due (whether at stated maturity, upon
acceleration or otherwise). The Grantor acknowledges that, by signing this
Security Agreement Supplement and delivering it to the Agent, the Grantor
becomes a “Guarantor” and “Grantor” for all purposes of the Security Agreement
and that its obligations under the foregoing Secured Guarantee are subject to
all the provisions of the Security Agreement (including those set forth in
Section 2 thereof) applicable to the obligations of a Guarantor thereunder.

 

1  Delete this Section if the Grantor is a Borrower or a Guarantor that is
already a party to the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

2. Grant of Transaction Liens. (a) In order to secure Obligations, including the
Obligations under the Secured Guarantee, as applicable, the Grantor grants to
the Agent for the benefit of the Secured Parties a continuing security interest
in all the following property of the Grantor, whether now owned or existing or
hereafter acquired or arising and regardless of where located (the “New
Collateral”):

[describe property being added to the Collateral]2

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The foregoing Transaction Liens are granted as security only and shall not
subject the Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of the Grantor with respect to any
of the New Collateral or any transaction in connection therewith.

3. Delivery of Collateral. Concurrently with delivering this Security Agreement
Supplement to the Agent, the Grantor is complying with the provisions of
Section 7 of the Security Agreement with respect to Investment Property, in each
case if and to the extent included in the New Collateral at such time.

4. Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Agent, the Grantor will become a party to the Security
Agreement and will thereafter have all the rights and obligations of a Guarantor
and a Grantor thereunder and be bound by all the provisions thereof as fully as
if the Grantor were one of the original parties thereto.

5. Representations and Warranties. (a) The Grantor (a) is duly organized or
formed, as the case may be, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation, (b) has the requisite
power and authority to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged
as it is currently conducted, (c) is duly qualified as a foreign corporation

 

2 

If the Grantor is not already a party to the Security Agreement, clauses
(i) through (xiii) of, and the proviso to, Section 3(a) of the Security
Agreement may be appropriate.

 

A-2



--------------------------------------------------------------------------------

and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification except to the extent that the failure to so qualify could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Applicable Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) The Grantor has delivered a Perfection Certificate to the Agent. The
information set forth therein is correct and complete as of the date hereof.

(c) The execution and delivery of this Security Agreement Supplement by the
Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of its organizational documents, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it or result in the creation or imposition of any Lien (except a Transaction
Lien) on any of its assets.

(d) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Grantor, enforceable in accordance with its terms,
except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.

(e) Each of the representations and warranties set forth in Sections 4 through
10 of the Security Agreement is true as applied to the Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Grantor” shall be deemed to refer to the Grantor, references to
“Schedules” to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Security Agreement Supplement.

6. Governing Law. This Security Agreement Supplement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Security Agreement
Supplement and the Transactions shall be construed in accordance with and
governed by the law of the State of New York, without giving effect to any
conflict of law principles that result in the application of laws of another
jurisdiction.

 

A-3



--------------------------------------------------------------------------------

[The remainder of this page has been intentionally left blank.]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

Schedule 1

to Security Agreement

Supplement

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY GRANTOR

 

Issuer

   Jurisdiction
of
Organization    Percentage
Owned    Number of
Shares or  Units                                                               
                 

 

A-6



--------------------------------------------------------------------------------

Schedule 2

to Security Agreement

Supplement

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY GRANTOR

PART 1 — Securities

 

Issuer

   Jurisdiction
of
Organization    Amount
Owned    Type of
Security                                                                        
        

PART 2 — Securities Accounts

The Grantor owns Security Entitlements with respect to Financial Assets credited
to the following Securities Accounts:

 

Securities Intermediary

   Account Number                        

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

(Copyrights, Copyright Registrations, and Copyright Licenses)

[DATE]

WHEREAS, [name of Grantor], a                      [corporation]3 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Copyright Collateral (as defined below);

WHEREAS, School Specialty, Inc. (the “Company”), the subsidiaries of Company
party thereto as Borrowers (together with Company, collectively, the
“Borrowers”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Agent, are parties to a Loan Agreement dated as of
June 11, 2013 (as amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 11, 2013 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrowers, the Guarantors party thereto and Bank of
America, N.A., as Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Notice of Grant of
Security Interest in Copyrights), the Grantor has secured certain of its
Obligations (the “Secured Obligations”) and guaranteed certain obligations of
the Borrowers and the other Guarantors, as applicable, and secured such
guarantee (the “Grantor’s Secured Guarantee”) by granting to the Grantee for the
benefit of such Secured Parties a continuing security interest in personal
property of the Grantor, including all right, title and interest of the Grantor
in, to and under the Copyright Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Copyright
Collateral”), whether now owned or existing or hereafter acquired or arising:

(i) each Copyright (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Copyright registration or application
therefor referred to in Schedule 1 hereto;

 

3  Modify if entity is not a corporation.

 

B-1



--------------------------------------------------------------------------------

(ii) each Exclusive Copyright License (as defined in the Security Agreement) to
which the Grantor is a party, including, without limitation, each Exclusive
Copyright License referred to in Schedule 1 hereto; and

(iii) all proceeds of, revenues from, and accounts and general intangibles
arising out of, the foregoing, including, without limitation, all proceeds of
and revenues from any claim by the Grantor against third parties for past,
present or future infringement of any Copyright owned by the Grantor (including,
without limitation, any Copyright identified in Schedule 1), and all rights and
benefits of the Grantor under any Exclusive Copyright License (including,
without limitation, any Exclusive Copyright License identified in Schedule 1).

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Copyright Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

This Notice of Grant of Security Interest in Copyrights has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Copyright Office (and any successor
office).

This Notice of Grant of Security Interest in Copyrights may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

[The remainder of this page has been intentionally left blank.]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Copyrights to be duly executed by its officer thereunto duly
authorized as of the date first written above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged:

BANK OF AMERICA, N.A.,

as Agent

By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Schedule 1

to Copyright

Security Agreement

[NAME OF GRANTOR]

U.S. COPYRIGHT REGISTRATIONS

 

Registration No.

  

Title

                 

EXCLUSIVE COPYRIGHT LICENSES

 

Name, Date and

Parties to

Agreement

  

Title(s) of

Works of

Authorship

  

Copyright

Registration

No(s).

  

Copyright

Owner(s)

                                                     

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

(Patents, Patent Applications and Patent Licenses)

[DATE]

WHEREAS, [name of Grantor], a                      [corporation]4 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Patent Collateral (as defined below);

WHEREAS, School Specialty, Inc. (the “Company”), the subsidiaries of Company
party thereto as Borrowers (together with Company, collectively, the
“Borrowers”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Agent, are parties to a Loan Agreement dated as of
June 11, 2013 (as amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 11, 2013 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrowers, the Guarantors party thereto and Bank of
America, N.A., as Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Notice of Grant of
Security Interest in Patents), the Grantor has secured certain of its
Obligations (the “Secured Obligations”) and guaranteed certain obligations of
the Borrowers and the other Guarantors, as applicable and secured such guarantee
(the “Grantor’s Secured Guarantee”) by granting to the Grantee for the benefit
of such Secured Parties a continuing security interest in personal property of
the Grantor, including all right, title and interest of the Grantor in, to and
under the Patent Collateral (as defined below);

 

4  Modify if entity is not a corporation.

 

C-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of the Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Patent
Collateral”), whether now owned or existing or hereafter acquired or arising:

(i) each Patent (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Patent referred to in Schedule 1 hereto; and

(ii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future infringement of any Patent owned by
the Grantor (including, without limitation, any Patent identified in Schedule 1
hereto).

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Patent Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

This Notice of Grant of Security Interest in Patents has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office (and any
successor office).

This Notice of Grant of Security Interest in Patents may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

[The remainder of this page has been intentionally left blank.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Patents to be duly executed by its officer thereunto duly authorized
as of the date first written above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged:

BANK OF AMERICA, N.A., as Agent

By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Schedule 1

to Patent

Security Agreement

[NAME OF GRANTOR]

U.S. PATENTS AND DESIGN PATENTS

 

Patent No.

   Issue Date    Country    Title                                             
        

U.S. PATENT APPLICATIONS

 

Serial No.

  

Country

  

Application

Date

  

Title

                                                     

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

to Security Agreement

NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

(Trademarks, Trademark Registrations, Trademark

Applications and Trademark Licenses)

[DATE]

WHEREAS, [name of Grantor], a                      [corporation]5 (herein
referred to as the “Grantor”) owns, or in the case of licenses is a party to,
the Trademark Collateral (as defined below);

WHEREAS, School Specialty, Inc. (the “Company”), the subsidiaries of Company
party thereto as Borrowers (together with Company, collectively, the
“Borrowers”), the other Guarantors party thereto, the Lenders party thereto, and
Bank of America, N.A., as Agent, are parties to a Loan Agreement dated as of
June 11, 2013 (as amended from time to time, the “Credit Agreement”); and

WHEREAS, pursuant to (i) a Guarantee and Collateral Agreement dated as of
June 11, 2013 (as amended and/or supplemented from time to time, the “Security
Agreement”) among the Borrowers, the Guarantors party thereto and Bank of
America, N.A., as Agent for the Secured Parties referred to therein (in such
capacity, together with its successors in such capacity, the “Grantee”), and
(ii) certain other Security Documents (including this Notice of Grant of
Security Interest in Trademarks), the Grantor has secured certain of its
Obligations (the “Secured Obligations”) and guaranteed certain obligations of
the Borrowers and the other Guarantors, as applicable, and secured such
guarantee (the “Grantor’s Secured Guarantee”) by granting to the Grantee for the
benefit of such Secured Parties a continuing security interest in personal
property of the Grantor, including all right, title and interest of the Grantor
in, to and under the Trademark Collateral (as defined below);

 

5  Modify if entity is not a corporation.

 

D-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby grants to the Grantee, to
secure its Secured Obligations, including its Obligations under the Grantor’s
Secured Guarantee, a continuing security interest in all of the Grantor’s right,
title and interest in, to and under the following (all of the following items or
types of property being herein collectively referred to as the “Trademark
Collateral”), whether now owned or existing or hereafter acquired or arising:

(i) each Trademark (as defined in the Security Agreement) owned by the Grantor,
including, without limitation, each Trademark registration and application
referred to in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, or symbolized by, each Trademark; and

(ii) all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by the Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Trademark owned by the Grantor (including, without
limitation, any Trademark identified in Schedule 1 hereto); provided that no
security interest shall be granted in any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law.

The foregoing security interest is granted in conjunction with the security
interests granted by the Grantor to the Grantee pursuant to the Security
Agreement, and is expressly subject to the terms and conditions thereof. The
Grantor acknowledges and affirms that the rights and remedies of the Grantee
with respect to the security interest in the Trademark Collateral granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein and
which shall override the terms hereof in the event of a conflict.

This Notice of Grant of Security Interest in Trademarks has been executed and
delivered by the Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office (and any
successor office).

This Notice of Grant of Security Interest in Trademarks may be executed in
counterparts, each of which will be deemed an original, but all of which
together constitute one original.

IN WITNESS WHEREOF, the Grantor has caused this Notice of Grant of Security
Interest in Trademarks to be duly executed by its officer thereunto duly
authorized as of the date first written above.

 

D-2



--------------------------------------------------------------------------------

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Acknowledged: BANK OF AMERICA, N.A., as Agent By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

Schedule 1

to Trademark

Security Agreement

[NAME OF GRANTOR]

U.S. TRADEMARK REGISTRATIONS

 

TRADEMARK

   REG. NO.    REG. DATE                                          

U.S. TRADEMARK APPLICATIONS

 

TRADEMARK

   APP. NO.    APP. DATE                                          

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

to Security Agreement

PERFECTION CERTIFICATE

[                    ], 2013

Reference is hereby made to (i) that certain Guarantee and Collateral Agreement,
dated as of the date hereof (the “ABL Security Agreement”), among SCHOOL
SPECIALTY, INC., a Delaware corporation (“Parent”), as a borrower, the
subsidiaries of Parent party thereto as borrowers, the other guarantors party
thereto and BANK OF AMERICA, N.A., as collateral agent (the “ABL Agent”), and
(ii) that certain Guarantee and Collateral Agreement, dated as of the date
hereof (the “Term Loan Security Agreement” and the Term Loan Security Agreement,
together with the ABL Security Agreement, each a “Security Agreement”), among
Parent, as the borrower, the subsidiaries of Parent party thereto as guarantors
and CREDIT SUISSE AG, as collateral agent (the “Term Loan Agent” and the Term
Loan Agent, together with the ABL Agent, each an “Agent”). Capitalized terms
used but not defined herein have the meanings assigned in each applicable
Security Agreement.

As used herein, the term “Companies” means each Grantor (as defined in the
Security Agreement).

The undersigned hereby certify to each Agent as follows:

1. Names. (a)The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the federal taxpayer identification number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past twelve months.

 

D-1



--------------------------------------------------------------------------------

2. Current Locations. (a)The chief executive office of each Company is located
at the address set forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Account.

(c) Set forth in Schedule 2(c) hereto are all other locations where each Company
maintains any of the Collateral consisting of inventory or equipment, in each
case with an aggregate value in excess of $250,000 at any one location.

(d) Set forth in Schedule 2(d) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment, in each case with an aggregate value in excess of
$250,000 at any one location.

3. Prior Locations. (a)Set forth in Schedule 3(a) is the information required by
Schedule 2(a) or Schedule 2(b) with respect to each location or place of
business previously maintained by any Company at any time during the past four
months.

(b) Set forth in Schedule 3(b) is the information required by Schedule 2(c) or
Schedule 2(d) with respect to each other location at which, or other person or
entity with which, any of the Collateral consisting of inventory or equipment
has been previously held at any time during the past twelve months.

4. UCC Filings. Financing statements attached as Schedule 4 have been prepared
for filing in the proper Uniform Commercial Code filing offices in the
jurisdictions identified in Schedule 5 hereof.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule of the
appropriate filing offices for the Uniform Commercial Code financing statements
attached hereto as Schedule 4.

6. Termination Statements. Attached hereto as Schedule 6(a) are the termination
statements in the appropriate form for filing in each applicable jurisdiction
identified in Schedule 6(b) hereto with respect to each Lien described therein.

7. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (other than Parent) and its
respective Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests.

 

D-2



--------------------------------------------------------------------------------

8. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness, in each case in
excess of $250,000 on an individual basis, held by each Company as of the
closing date, including all intercompany notes between or among any two or more
Companies.

9. Intellectual Property. (a)Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) registered with the United States Patent and Trademark
Office, including the name of the registered owner and the registration number
of each such Patent and Trademark owned by each Company.

(b) Attached hereto as Schedule 9(b) is a schedule setting forth all titles of
each Company’s material (in the aggregate) United States registered Copyrights
(as defined in the Security Agreement), including the name of the registered
owner and the registration number of each such Copyright.

(c) [Attached hereto as Schedule 9(c) is a schedule setting forth all of each
Company’s material Exclusive Copyright Licenses (as defined in the Security
Agreement) including in each case (i) the name and date of and the parties to
such Exclusive Copyright License and (ii) to the extent referenced in such
Exclusive Copyright License, the titles and the United States Copyright
registration numbers, of all works of authorship or copyrights that are the
subject of such Exclusive Copyright License.]6

10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, with a value reasonably estimated to exceed $250,000 on an
individual basis, including a brief description thereof.

11. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 11 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company (excluding any bankruptcy reserve and
distribution accounts established in connection with the Plan of Reorganization
), including the name of each institution where each such account is held, the
type of each such account and the name of each entity that holds each account.

12. Letter-of-Credit Rights. Attached hereto as Schedule 12 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder, in each case with a face amount in excess of $250,000.

 

6  Not required to be included in the Perfection Certificate delivered at
Closing.

 

D-3



--------------------------------------------------------------------------------

[The Remainder of this Page has been intentionally left blank]

 

D-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

[GRANTOR] By:  

 

  Name:   Title:

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

to Security Agreement

ISSUER CONTROL AGREEMENT

ISSUER CONTROL AGREEMENT dated as of             ,          among
                     (the “Grantor”), CREDIT SUISSE AG, as Collateral Agent
under the Guarantee and Collateral Agreement, dated as of June 11, 2013, among
the Grantor, CREDIT SUISSE AG and the other parties thereto (as amended,
restated, supplemented or otherwise modified from time to time, the “First Lien
Security Agreement”) (in such capacity, the “First Lien Agent”), BANK OF
AMERICA, N.A., as Agent under the Guarantee and Collateral Agreement, dated as
of June 11, 2013, among the Grantor, BANK OF AMERICA, N.A. and the other parties
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Lien Security Agreement” and, together with the First Lien
Security Agreement, the “Security Agreements”) (in such capacity, the “Second
Lien Agent”, and together with the First Lien Agent, the “Agents”, and each, an
“Agent”) and                      (the “Issuer”). All references herein to the
“UCC” refer to the Uniform Commercial Code as in effect from time to time in
[Issuer’s jurisdiction of incorporation].

W I T N E S S E T H :

WHEREAS, the Grantor is the registered holder of [specify Pledged Uncertificated
Securities issued by the Issuer] issued by the Issuer (the “Securities”);

WHEREAS, pursuant to the Security Agreements, the Grantor has granted to the
Agents a continuing security interest (the “Transaction Lien”) in all right,
title and interest of the Grantor in, to and under the Securities, whether now
existing or hereafter arising; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Nature of Securities. The Issuer confirms that (i) the Securities are
“uncertificated securities” (as defined in Section 8-102 of the UCC) and
(ii) the Grantor is registered on the books of the Issuer as the registered
holder of the Securities.

Section 2. Instructions. (i) The Issuer agrees to comply with any “instruction”
(as defined in Section 8-102 of the UCC) originated by the Controlling Secured
Party and relating to the Securities without further consent by the Grantor or
any other person; provided that notwithstanding the foregoing provisions of this
Section 2 or any provisions herein to the contrary, prior to the Issuer’s
receipt of a Notice of Termination (defined below) from the First Lien Agent,
the Issuer shall not comply with any such instructions from the Second Lien
Agent unless such instructions are accompanied by a written approval thereof of
the First Lien Agent. The Grantor consents to the foregoing agreement by the
Issuer.

 

6



--------------------------------------------------------------------------------

(ii) As used herein, the term “Controlling Secured Party” means the First Lien
Agent until such time as the Issuer has received written notice, in
substantially the form attached as Annex A hereto (a “Notice of Termination”),
from the First Lien Agent stating in substance that henceforth the Second Lien
Agent will be the Controlling Secured Party, and has had a reasonable time (not
to exceed one (1) Business Day) to act thereon, at which time the Second Lien
Agent will replace the First Lien Agent as the Controlling Secured Party for
purposes of this Agreement and the First Lien Agent shall have no further rights
(including, without limitation, ability to give instructions pursuant to
Section 2(i)) or obligations under this Agreement, other than obligations which
arose or which derive from events which occurred while the First Lien Agent was
the Controlling Secured Party. Until the First Lien Agent has delivered a Notice
of Termination, the Second Lien Agent irrevocably instructs the Issuer to adhere
to the instructions of the First Lien Agent.

Section 3. Conflicting Orders or Instructions. Notwithstanding anything to the
contrary contained herein, if at any time the Issuer shall receive conflicting
orders or instructions from the Grantor and either Agent, the Issuer shall
follow the orders or instructions of such Agent, not the Grantor.

Section 4. Waiver of Lien; Waiver of Set-off. The Issuer waives any security
interest, lien or right of set-off that it may now have or hereafter acquire in
or with respect to the Securities. The Issuer’s obligations in respect of the
Securities will not be subject to deduction, set-off or any other right in favor
of any person other than the Agents.

Section 5. Choice of Law. This Agreement shall be governed by the laws of
[Issuer’s jurisdiction of incorporation].

Section 6. Conflict with Other Agreements. There is no agreement (except this
Agreement) between the Issuer and the Grantor with respect to the Securities
[except for [identify any other existing agreements] (the “Existing Other
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Issuer and the Grantor with respect to the Securities,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail.

Section 7. Amendments. No amendment or modification of this Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all the parties hereto.

Section 8. Notice of Adverse Claims. Except for the claims and interests of the
Agents and the Grantor in the Securities, the Issuer does not know of any claim
to, or interest in, the Securities. If any person asserts any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, attachment,
execution or similar process) against the Securities, the Issuer will promptly
notify the Secured Party and the Grantor thereof.

 

7



--------------------------------------------------------------------------------

Section 9. Maintenance of Securities. In addition to, and not in lieu of, the
obligation of the Issuer to honor instructions as agreed in Section 2 hereof,
the Issuer agrees as follows:

(i) Grantor Instructions; Notice of Exclusive Control. So long as the Issuer has
not received a Notice of Exclusive Control (as defined below), the Issuer may
comply with instructions of the Grantor or any duly authorized agent of the
Grantor in respect of the Securities. After the Issuer receives a written notice
from the Controlling Secured Party that it is exercising exclusive control over
the Securities (a “Notice of Exclusive Control”), the Issuer will cease
complying with instructions of the Grantor or any of its agents.2

(ii) Non-Cash Dividends and Distributions. The Issuer shall deliver to the
Controlling Secured Party all non-cash dividends, interest and other non-cash
distributions paid or made upon or with respect to the Securities.

(iii) Voting Rights. Until the Issuer receives a Notice of Exclusive Control,
the Grantor shall be entitled to direct the Issuer with respect to voting the
Securities.

(iv) Statements and Confirmations. The Issuer will promptly send copies of all
statements and other correspondence concerning the Securities simultaneously to
each of the Grantor and the Agents at their respective addresses specified in
Section 12 hereof.

(v) Tax Reporting. All items of income, gain, expense and loss recognized in
respect of the Securities shall be reported to the Internal Revenue Service and
all state and local taxing authorities under the name and taxpayer
identification number of the Grantor.

Section 10. Representations, Warranties and Covenants of the Issuer. The Issuer
makes the following representations, warranties and covenants:

(i) This Agreement is a valid and binding agreement of the Issuer enforceable in
accordance with its terms.

(ii) The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person. The Issuer
has not entered into any other agreement with the Grantor or either Agent to
limit or condition the obligation of the Issuer to comply with instructions as
agreed in Section 2 hereof.

Section 11. Successors. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

Section 12. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission)

 

2 

Delete subsection (i) if the Grantor will not be permitted to sell the
Securities.

 

8



--------------------------------------------------------------------------------

and shall be effective (i) when delivered to such party at its address specified
below, (ii) when sent to such party by facsimile or other electronic
transmission, addressed to it at its facsimile number or electronic address
specified below, and such party sends back an electronic confirmation of receipt
or (iii) ten days after being sent to such party by certified or registered
United States mail, addressed to it at its address specified below, with first
class or airmail postage prepaid:

Grantor:

First Lien Agent:

Second Lien Agent:

Issuer:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

Section 13. Termination. The rights and powers granted herein to the Agents
(i) have been granted in order to perfect the Transaction Lien, (ii) are powers
coupled with an interest and (iii) will not be affected by any bankruptcy of the
Grantor or any lapse of time. The obligations of the Issuer to the First Lien
Agent hereunder shall continue in effect until the security interest of the
First Lien Agent in the Securities has been terminated pursuant to the terms of
the First Lien Security Agreement and the First Lien Agent has notified the
Issuer of such termination by delivering to the Issuer a Notice of Termination.
The obligations of the Issuer to the Second Lien Agent pursuant to this
Agreement shall continue in effect until the security interest of the Second
Lien Agent in the Securities has been terminated pursuant to the terms of the
Second Lien Security Agreement and the Second Lien Agent has notified the Issuer
of such termination by delivering to the Issuer a Notice of Termination. Each
Agent agrees to provide a Notice of Termination in substantially the form of
Annex B hereto to the Issuer, with a copy to the Grantor, upon the request of
the Grantor on or after the termination of such Agent’s security interest in the
Securities pursuant to the terms of the applicable Security Agreement.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

(remainder of page intentionally blank; signature pages follow)

 

9



--------------------------------------------------------------------------------

[NAME OF GRANTOR] By:  

 

  Name:   Title:

[CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as First Lien Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

BANK OF AMERICA, N.A.,

as Second Lien Agent

By:  

 

  Name:   Title: [NAME OF ISSUER] By:  

 

  Name:   Title:

 

10



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Controlling Secured Party]

[Date]

[Name and Address of Issuer]

 

Attention:  

 

Re: Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Issuer Control Agreement dated as of             ,         
among [name of Grantor], CREDIT SUISSE AG, BANK OF AMERICA, N.A. and you (a copy
of which is attached), we notify you that we will hereafter exercise exclusive
control over [specify Pledged Uncertificated Securities] registered in the name
of [name of Grantor] (the “Securities”). You are instructed not to accept any
directions or instructions with respect to the Securities from any person other
than the undersigned unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Grantor].

 

Very truly yours,  

[CONTROLLING SECURED PARTY],

as Controlling Secured Party

  By:  

 

    Name:     Title:

cc: [name of Grantor]

 

11



--------------------------------------------------------------------------------

ANNEX A

TO ISSUER ACCOUNT CONTROL AGREEMENT

[Letterhead of the applicable Agent]

[Date]

[Name and Address of Issuer]

Attention:

Re: Notice of Termination of Issuer Control Agreement

This letter serves as notice to the Issuer in accordance with Section 13 of the
Issuer Control Agreement dated as of [—], [—] (the “Agreement”) among [name of
Grantor], you, CREDIT SUISSE AG and BANK OF AMERICA, N.A. (a copy of which is
attached) (capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Agreement) that [each Agent][the First Lien Agent][the
Second Lien Agent] is hereby permanently releasing its control over the
Securities and releases the Issuer from any further obligation to comply with
instructions originated by [each Agent][the First Lien Agent][the Second Lien
Agent] with respect to the Securities. [[The Agreement is terminated and you
have no further obligations to the Agents pursuant to the Agreement.]7[The
Agreement is terminated and you have no further obligations to the [First Lien
Agent][Second Lien Agent] pursuant to the Agreement.]8 Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to the Securities from [name of Grantor]]9 [The
Agreement shall remain in effect until you are in receipt of notices in the form
of this letter from

 

7  Use if from both Agents.

8  Use if from one agent, and the other Agent has previously delivered a Notice
of Termination to the Financial Institution.

9 

Use if from both Agents, or if the other Agent has previously delivered a Notice
of Termination to the Financial Institution.

 

F-1



--------------------------------------------------------------------------------

both the First Lien Agent and the Second Lien Agent. You have no further
obligations to the [First Lien Agent][Second Lien Agent]]10. This notice
terminates any obligations you may have to the undersigned with respect to the
Securities, however nothing contained in this notice shall alter any obligations
which you may otherwise owe to [name of Grantor] pursuant to any other
agreement.

 

Very truly yours,

[CREDIT SUISSE AG,

 

as First Lien Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:]   [BANK OF AMERICA, N.A., as Second Lien Agent By:  

 

Name:   Title:]  

 

10  Use if from one Agent, and the other Agent has not delivered a Notice of
Termination to the Financial Institution.

 

F-2